Case 7:20-cv-00023-EKD-RSB Document 25 Filed 06/17/21 Page 1 of 2 Pageid#: 1734




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

  JULIE P., 1                                             )
                                                          )
             Plaintiff,                                   )
                                                          )
  v.                                                      )      Civil Action No. 7:20-cv-00023
                                                          )
  ANDREW SAUL, Commissioner, Social                       )      By: Elizabeth K. Dillon
   Security Administration,                               )          United States District Judge
                                                          )
             Defendant.                                   )
                                                          )

                                    ORDER AND FINAL JUDGMENT

         In this social security case, plaintiff Julie P. and defendant Andrew M. Saul,

 Commissioner of the Social Security Administration (the Commissioner), both move for

 summary judgment under Federal Rule of Civil Procedure 56. Pursuant to 28 U.S.C.

 § 636(b)(1)(B), the court referred the motions to U.S. Magistrate Judge Robert S. Ballou for a

 report and recommendation (R&R).

         On May 20, 2021, the magistrate judge issued his R&R, recommending that the court

 grant the Commissioner’s motion, deny Julie’s motion, and dismiss this case from the court’s

 docket. (R&R 1, 17, Dkt. No. 24.) The magistrate judge also advised the parties of their right

 under 28 U.S.C. § 636(b)(1)(C) to file written objections to his proposed findings and

 recommendations within 14 days of service of the R&R. (Id. at 17.)




         1
           Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
 Administration and Case Management of the Judicial Conference of the United States that courts only use the first
 name and last initial of the claimant in social security opinions.
Case 7:20-cv-00023-EKD-RSB Document 25 Filed 06/17/21 Page 2 of 2 Pageid#: 1735




         The deadline to object to the R&R has passed, and no party has filed an objection. “[I]n

 the absence of a timely filed objection, a district court need not conduct a de novo review, but

 instead must ‘only satisfy itself that there is no clear error on the face of the record in order to

 accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

         Upon reviewing the record here, the court is satisfied that there is no clear error.

 Accordingly, it hereby ORDERS as follows:

         1. The R&R (Dkt. No. 24) is ADOPTED;

         2. The plaintiff’s motion for summary judgment (Dkt. No. 16) is DENIED;

         3. The Commissioner’s motion for summary judgment (Dkt. No. 18) is GRANTED;

         4. The Commissioner’s final decision is AFFIRMED; and

         5. This matter is STRUCK from the active docket of the court.

         The clerk is directed to send a copy of this order to all counsel of record.

         Entered: June 16, 2021.




                                                         /s/ Elizabeth K. Dillon
                                                         Elizabeth K. Dillon
                                                         United States District Judge




                                                    2
